DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-19 and 37-39 are pending in the current application.
Drawings
The drawings are accepted.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Frontz on 5/19/2022. The application has been amended as follows: 
Claim 1, lines 2-3: after “platform”  delete “, such as a remotely operated vehicle or an autonomous underwater vehicle,”
Add claims 40-42 as new.
Claim 40.  The method of according to claim 1, wherein this underwater moveable platform is either a remotely operated vehicle or an autonomous underwater vehicle.
Claim 41.  The non-transitory computer readable medium of claim 18, wherein this underwater moveable platform is either a remotely operated vehicle or an autonomous underwater vehicle.
Claim 42.  The system of claim 19, wherein this underwater moveable platform is either a remotely operated vehicle or an autonomous underwater vehicle.
Allowable Subject Matter
Claims 1-5, 7-19 and 37-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject-matter of claims 1, 18 and 19, differs from the prior art by the step of receiving, at the processing unit, input for adjusting the position and/or orientation of the bounding volume to improve the visual fit of the bounding volume with the object displayed in the composite image. The determination of a heading, a position, a verticality, an attitude and an inclination of the object is then based on the adjusted bounding volume.
The adjustment of the bounding volume enables the generation of an optimal
bounding volume, which, in turn, leads to an improved determination of the
spatial property of the submerged object. Hence, the problem solved by the subject-matter of claims 1, 18 and 19 is how to improve the determination of the spatial property of the submerged object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9729789 discloses a method of 3D reconstruction and 3D panoramic mosaicing of a scene on the basis of successive 2D images taken from a camera or cameras with different viewpoints. US 9189859 discloses a 3D depth profile of an object including a moveable camera to capture 2D image data and a processor to receive the image data along with the position of the camera where each image is captured.  US 20060152589 discloses a highly spatially accurate visualization of a scene from which measurements can be taken using a camera to survey or inspect underwater apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617